internal_revenue_service number release date index number ------------------------------- ---------------------------------------------------------- ----------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-121879-08 date date ty ------------------ ty ------------------ legend distributing ------------------------------- controlled ----------------------------------- family a family b state -------------------------------------- -------------------------------------------- ------------- business x --------------------------------------------- business y ---------------------------------------------------------------------- date z a b c d e ----------------------- ---------------------------------------------------------------------------------- ------- ---------------- ------------------------------------------------------------------------------------------ ---------------------------------------------- ------------------------- ---------------------------------------------------------------------------- ------------ --------------------------------------------------------------------- ------------------------------------------------------- plr-121879-08 f g aa --------------------- ------------- ------- dear ---------------------------- this is in response to a letter dated date submitted on your behalf by your authorized representatives requesting rulings on the federal_income_tax consequences of a proposed transaction the information submitted for consideration is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and its shareholders and accompanied by penalties of perjury statements executed by the appropriate parties this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distribution as defined below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is being used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a percent or greater interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is a state accrual basis taxpayer that files a federal_income_tax return with a calendar fiscal_year end distributing has been primarily engaged in businesses x and y since its incorporation on date z more than years from the date of this letter business x includes assets a b and c business y includes assets d e f and g distributing has outstanding aa shares of voting common_stock that are owned in various amounts by the members_of_family a and family b either in their own right or as beneficiaries of various trusts there are no securities or other interests of any kind that could be considered a stock interest financial information has been received that indicates that both businesses x and y have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years plr-121879-08 the proposed transaction has been agreed to by and between family a and family b in order to resolve their differences of opinion on how best to operate the businesses of distributing the members_of_family b see a tremendous opportunity to leverage distributing’s assets to acquire other assets in sharp contrast the members_of_family a do not share the desires of the members_of_family b to expand distributing’s operations and would prefer to operate the business as it has historically been operated accordingly the distributing shareholders have decided to split off business y from business x by transferring business y to newly formed controlled and to distribute the controlled stock to the members_of_family b in exchange for their shares of distributing proposed transaction the following transaction has been proposed i ii distributing will form controlled by transferring business y and its assets to controlled solely in exchange for all of the outstanding_stock of controlled and the assumption by controlled of certain liabilities associated with business y distributing will then distribute all of the controlled shares to the members_of_family b in exchange for all of the shares of distributing held by those family b members after the distribution those family b members will own of the stock in controlled and members_of_family a will own of the stock in distributing subsequent to the proposed transaction both distributing and controlled will make elections to be treated as s_corporations for federal_income_tax purposes in the first tax_year that they are eligible representations the taxpayers have made the following representations in connection with the proposed transaction a the indebtedness if any owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities b the total adjusted bases and fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange plr-121879-08 c the total fair_market_value of the assets transferred to controlled by distributing in the contribution will equal or exceed the aggregate adjusted_basis of the transferred assets d the fair_market_value of the controlled stock and other consideration to be received by the family b shareholders of distributing will be approximately equal to the fair_market_value of the distributing stock surrendered by the family b shareholders in the exchange e no part of the controlled stock to be distributed by distributing to the family b shareholders will be received by a family b shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing f the liabilities assumed as determined under sec_357 by controlled in the contribution will have been incurred in the ordinary course of business and will be associated with the assets transferred g the years of financial information submitted on behalf of distributing’s business x is representative of business x’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted h the years of financial information submitted on behalf of distributing’s business y is representative of the business y’s present operations and with regard to such operations there have been no substantial operational changes since the date of the last financial statements submitted i the distribution of the stock of controlled is carried out for the following corporate business_purpose to enable each of the shareholder groups to devote their attention and apply a consistent business strategy to the business which each group is most interested in the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose j following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its business k the proposed transaction is not used principally as a device for the distribution of earnings_and_profits of distributing or controlled l distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction plr-121879-08 m for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five- year period determined after applying sec_355 ending on the date of the distribution n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o there is no acquisition of stock of distributing or controlled including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1 that includes the distribution of controlled stock p no intercorporate debt will exist between distributing and controlled at the time of the distribution and no intercorporate debt will exist between distributing and controlled subsequent to the proposed transaction except as may arise in the ordinary course of business or with respect to payments pursuant to any continuing transactions between distributing and controlled q payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length r no two parties to the transaction are investment companies defined in a f iii and iv s distributing and controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the proposed transaction plr-121879-08 t immediately after the proposed transaction as defined in sec_355 neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 u no property with respect to which any investment_credit determined under sec_46 has been or will be claimed will be transferred from distributing to controlled in the proposed transaction rulings based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of assets associated with business y solely in exchange for all of the issued and outstanding_stock of controlled plus the assumption by controlled of certain liabilities will qualify as a reorganization within the meaning of a d of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 of the code distributing will recognize no gain_or_loss in connection with the transfer of the assets associated with business y to controlled and the assumption by controlled of certain liabilities in the proposed transaction sec_361 and sec_357 controlled will recognize no gain_or_loss upon the receipt of distributing’s business y assets in exchange for controlled stock sec_1032 controlled's basis in each asset received in the proposed transaction will be in each instance the same as the basis of such assets in the hands of distributing immediately prior to the proposed transaction sec_362 controlled's holding_period of the assets received in the proposed transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of the members_of_family b on the exchange of their stock in distributing for the stock of controlled in the proposed transaction sec_355 plr-121879-08 the basis of the controlled stock in the hands of the family b shareholders of distributing will be the same as the basis of the distributing stock surrendered in exchanged therefore sec_358 the holding_period of controlled stock received by the family b shareholders of distributing will include their holding_period of distributing stock exchanged therefore provided that the distributing stock is held as a capital_asset on the date of the proposed transaction sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely _______________________________ steven j hankin senior technician reviewer branch corporate cc
